COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  '
 SOCORRO INDEPENDENT SCHOOL                                   No. 08-11-00065-CV
 DISTRICT,                                        '
                                                                Appeal from the
                Appellant,                        '
                                                          448th Judicial District Court
 v.                                               '
                                                            of El Paso County, Texas
                                                  '
 DELIA GONZALEZ,
                                                  '             (TC# 2010-639)
                Appellee.


                                MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss this appeal.   See TEX.R.APP.P.

42.1(a)(1). The motion is granted, and the appeal is dismissed. Costs of appeal are assessed

against Appellant. See TEX.R.APP.P. 42.1(d).



February 29, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.